Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

eDiets.com, Inc.

3801 W. Hillsboro Blvd.

Deerfield Beach, FL 33442

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Securities Purchase Agreement is made as of the date set forth below
between eDiets.com, Inc., a Delaware corporation (the “Company”), and Prides
Capital Fund I, L.P. (the “Investor”).

2. Pursuant to the Terms and Conditions for Purchase of Securities, attached
hereto as Annex I and incorporated herein by reference as if fully set forth
herein (the “Terms and Conditions”), the Company and the Investor agree that the
Investor will purchase from the Company and the Company will issue and sell to
the Investor, in two private placements (the “Offerings”):

(a) 1,683,168 shares (the “Initial Shares”) of common stock of the Company,
$0.001 par value per share (the “Common Stock”), at a purchase price of $5.05
per Share, and a warrant (the “Initial Warrant”) in the form of Exhibit A to the
Terms and Conditions to purchase up to a number of shares (the “Initial Warrant
Shares”) equal to 60% of the Initial Shares, which shall be exercisable on or
after the six (6) month anniversary of the Original Issue Date of the Initial
Warrant (as defined in the Initial Warrant), have a term of exercise equal to
five (5) years and have a strike price of $6.00 per share, for an aggregate
purchase price of $8,499,998.40 (the “Initial Purchase Price”); and

(b) 297,030 shares (the “Subsequent Shares,” together with the Initial Shares,
the “Shares”) of Common Stock, at a purchase price of $5.05 per Share, and a
warrant (the “Subsequent Warrant,” together with the Initial Warrant, the
“Warrants”) in the form of Exhibit A to the Terms and Conditions to purchase up
to a number of shares (the “Subsequent Warrant Shares,” together with the
Initial Warrant Shares, the “Warrant Shares” and together with the Shares, the
“Securities”) equal to 60% of the Subsequent Shares, which shall be exercisable
on or after the six (6) month anniversary of the Original Issue Date of the
Subsequent Warrant (as defined in the Subsequent Warrant), have a term of
exercise equal to five (5) years and have a strike price of $6.00 per share, for
an aggregate purchase price of $1,500,001.50 (the “Subsequent Purchase Price,”
together with the Initial Purchase Price, the “Purchase Price”).

Unless otherwise requested by the Investor as indicated in a certificate
questionnaire substantially in the form of Exhibit B to the Terms and
Conditions, certificates representing the Shares and Warrants purchased by the
Investor, respectively, will be registered in the Investor’s name and address as
set forth below.

3. The Company and the Investor agree to enter into a registration rights
agreement (the “Registration Rights Agreement”) and a voting agreement (the
“Voting Agreement”) in the forms of Exhibit C and Exhibit E, respectively, to
the Terms and Conditions, each concurrently

 

1



--------------------------------------------------------------------------------

with the execution of this Securities Purchase Agreement (the Securities
Purchase Agreement, the Registration Rights Agreement and the Voting Agreement,
collectively the “Agreements”).

4. The Investor represents that, except as set forth below, as of the date
hereof (a) it has had no position, office or other material relationship within
the past three years with the Company or its affiliates, (b) it does not
beneficially own (including the right to acquire or vote) any securities of the
Company, and (c) it has no direct or indirect affiliation or association with
any National Association of Securities Dealers, Inc. (“NASD”) member.
Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

[Remainder of Page Intentionally Left Blank.]

 

2



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.

 

Dated as of: May 15, 2006

Prides Capital Fund I, L.P.

By:

 

/s/ Murray A. Indick

 

Name:

 

Murray A. Indick

 

Title:

 

Managing Member,

   

Prides Capital Partners, LLC

Address:

c/o Prides Capital Partners, LLC

200 High Street, Suite 700

Boston, MA 02110

Attention: Murray Indick

 

AGREED AND ACCEPTED:

eDiets.com, Inc.

By:

 

/s/ James A. Epstein

 

Name: James A. Epstein

 

Title: General Counsel

[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]

 

3



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Agreement to Sell and Purchase the Securities.

1.1 Purchase and Sale. At the Closings (as defined in Section 5), the Company
will sell to the Investor, and the Investor will purchase from the Company, upon
the terms and subject to the conditions set forth herein, and at the Purchase
Price, the number of Shares and Warrants described in paragraph 2 of the
Securities Purchase Agreement attached hereto (collectively with this Annex I
and the other exhibits attached hereto, this “Agreement”).

1.2 Placement Agent Fee. The Investor acknowledges that the Company intends to
pay to the Placement Agent a fee in respect of the sale of Shares and Warrants
to the Investor.

2. Initial Closing.

2.1 The completion of the purchase and sale of the Initial Shares and Initial
Warrants (the “Initial Closing”) shall occur on a date mutually agreed by the
Investor, the Company and the Placement Agent (the “Initial Closing Date”),
which date shall not be later than May 15, 2006 (the “Initial Outside Date”). At
the Initial Closing, the Company shall deliver to the Investor one or more
certificates representing the number of Initial Shares and Initial Warrants,
respectively, set forth in paragraph 2(a) of the Securities Purchase Agreement,
each such certificate to be registered in the name of the Investor or, if so
indicated on the Certificate Questionnaire, substantially in the form attached
hereto as Exhibit B, in the name of a nominee designated by the Investor. In
exchange for the delivery of the certificates representing such Initial Shares
and Initial Warrants, the Investor shall deliver the Initial Purchase Price to
the Company by wire transfer of immediately available funds pursuant to the
Company’s written instructions.

2.2 The Company’s obligation to issue and sell the Initial Shares and Initial
Warrants to the Investor shall be subject to the following conditions, any one
or more of which may be waived by the Company:

(a) prior receipt by the Company of an executed copy of this Agreement;

(b) the accuracy in all material respects when made and on the Initial Closing
Date of the representations and warranties made by the Investor in this
Agreement and the fulfillment of the obligations of the Investor to be fulfilled
by it under this Agreement on or prior to the Initial Closing in all material
respects;

(c) the execution and delivery by the Investor of the Registration Rights
Agreement;

(d) receipt of the Initial Purchase Price;

(e) the execution and delivery by the Investor of a cross receipt, substantially
in the form attached hereto as Exhibit H (the “Initial Cross Receipt”),
evidencing receipt of the Initial Shares and Initial Warrants;

(f) the execution and delivery by the Investor of the Voting Agreement; and

 

4



--------------------------------------------------------------------------------

(g) the absence of any order, writ, injunction, judgment or decree that
questions the validity of the Agreements or the right of the Company or the
Investor to enter into the Agreements or to consummate the transactions
contemplated hereby and thereby.

2.3 The Investor’s obligation to purchase the Initial Shares and Initial
Warrants shall be subject to the following conditions, any one or more of which
may be waived by the Investor:

(a) the delivery to the Investor of a legal opinion, dated the Initial Closing
Date, from counsel to the Company, substantially in the form attached hereto as
Exhibit G;

(b) the accuracy in all material respects of the representations and warranties
made by the Company in this Agreement on the date hereof and, if different, on
the Initial Closing Date and the fulfillment of the obligations of the Company
to be fulfilled by it under this Agreement on or prior to the Initial Closing in
all material respects;

(c) the execution and delivery by the Company of the Registration Rights
Agreement,

(d) the execution and delivery by the Company of the Voting Agreement;

(e) the fulfillment of the obligations of the Company to be fulfilled by it
under this Agreement on or prior to the Initial Closing;

(f) the execution and delivery by the Company of the Initial Cross Receipt
evidencing receipt of the Initial Purchase Price;

(g) the absence of any order, writ, injunction, judgment or decree that
questions the validity of the Agreements or the right of the Company or the
Investor to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby;

(h) if permitted under the Nasdaq rules, the appointment by the Company to the
Company’s Board of the Directors (the “Board”) of two individuals designated by
the Investor, who are willing and able to serve as directors and are reasonably
acceptable to the Company, and the appointment by the Company of one of such
individuals to the Compensation Committee of the Board, to serve from and after
the Initial Closing Date until a successor is duly elected and qualified;

(i) if the Nasdaq rules do not permit the appointment to the Board of two
individuals designated by the investor at the Initial Closing, the appointment
by the Company to the Board of one individual designated by the Investor, who is
willing and able to serve as a director and is reasonably acceptable to the
Company, and the appointment by the Company of such individual to the
Compensation Committee of the Board, to serve from and after the Initial Closing
Date until a successor is duly elected and qualified; and the appointment by the
Investor of an observer to the Board, who shall have the right to receive notice
of and attend all meetings of the Board until such time as the observer may be
replaced by a second individual designated by the Investor to serve as a
director of the Company;

(j) the sale by David R. Humble of 2,712,864 shares of Common Stock to the
Investor in a private sale to occur simultaneously with the Initial Closing (the
“First Humble Transaction”); and

(k) the delivery to the Investor by the Secretary or Assistant Secretary of the
Company of a certificate stating that the conditions specified in this paragraph
have been fulfilled.

 

5



--------------------------------------------------------------------------------

2.4 In the event that the Initial Closing does not occur on or before the
Initial Outside Date as a result of the Company’s failure to satisfy any of the
conditions set forth above (and such condition has not been waived by the
Investor), the Company shall return any and all funds paid hereunder to the
Investor no later than one (1) Business Day following the Initial Outside Date
and the Investor shall have no further obligations hereunder. For purposes of
this Agreement, “Business Day” shall mean any day other than a Saturday, Sunday
or other day on which the New York Stock Exchange or commercial banks located in
Boston, Massachusetts are permitted or required by law to close.

3. Shareholder Approval. Promptly following the Initial Closing, the Company
shall cause to be prepared and filed with the Commission a proxy or consent
solicitation statement to obtain approval of the Company’s shareholders (the
“Shareholder Approval”) for:

(i) the sale by David R. Humble of 4,287,136 shares of Common Stock to the
Investor in a private sale to occur simultaneously with the Subsequent Closing
(the “Second Humble Transaction” and together with the First Humble Transaction,
the “Humble Transactions”);

(ii) the issuance and sale by the Company of the Subsequent Shares and the
Subsequent Warrants to the Investor pursuant hereto;

(iii) any other matter set forth in the Agreements, the efficacy or
effectiveness of which is contingent upon the receipt by the Company of the
Shareholder Approval; and

(iv) any other matter that the Investor reasonably requests to be presented to
the Company’s shareholders for approval in order to secure for the Investor the
rights set forth in the Agreements to the fullest extent possible.

The Company shall use its best efforts to cause such proxy or consent
solicitation statement to be approved by the Securities and Exchange Commission
(the “SEC”) and to obtain Shareholder Approval as promptly as practicable. If
the Company fails to hold a stockholder meeting within sixty (60) days (plus an
additional number of days, if the proxy or consent solicitation statement is
subject to SEC review, equal to the number of days commencing with the date the
Company is notified by the SEC of such review through, and including, the date
that such review is completed and all SEC comments are fully and finally
resolved) of the Initial Closing Date (the “Meeting Deadline Date”), the Company
agrees to pay the Investor $1,000,000 within two (2) Business Days of the
Meeting Deadline Date.

4. HSR Act Filing. At such time as is mutually agreed by the Investor and the
Company, the Investor and the Company each will make or cause to be made, if
required, an appropriate filing of a Notification and Report Form pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”). Each such filing will request early termination of the waiting period
imposed by the HSR Act. The Company and the Investor each will use its
reasonable best efforts to respond or cause a response to be made as promptly as
reasonably practicable to any inquires received from the Federal Trade
Commission (the “FTC”) and the Antitrust Division of the Department of Justice
(the “Antitrust Division”) for additional information or documentation and to
respond as promptly as reasonably practicable to all inquiries and requests
received from any other governmental entity in connection with antitrust
matters; provided, however, that nothing contained herein will be deemed to
preclude either the Company or the Investor from negotiating reasonably with any
governmental entity regarding the scope and content of any such requested
information or documentation. The Company and the Investor each will use their
respective reasonable best efforts to overcome any objections that may be raised
by the FTC, the Antitrust Division or any other governmental entity having
jurisdiction over antitrust matters. Notwithstanding the foregoing, neither the
Company nor the Investor will be required to make any significant change in the
operations or activities of the business (or any material assets

 

6



--------------------------------------------------------------------------------

employed therein) of the Investor or any of its affiliates, or the Company or
any of its affiliates, if the Investor or the Company determines in good faith
that such change would be materially adverse to the operations or activities of
the business (or any material assets employed therein) of the Investor or any of
its affiliates or the Company or any of its affiliates. The Company covenants
and agrees that it shall pay and all fees and expenses, including filing fees
and fees and expenses of advisors, incurred in connection with this Section 4.

5. Subsequent Closing. Upon receipt of Shareholder Approval, the completion of
the purchase and sale of the Subsequent Shares and Subsequent Warrants (the
“Subsequent Closing,” together with the Original Closing, the “Closings”) shall
occur on a date mutually agreed by the Investor, the Company and the Placement
Agent (the “Subsequent Closing Date”), which date shall not be later than the
earlier of two Business Days following receipt of the Shareholder Approval and
60 days following the Initial Closing Date (the “Subsequent Outside Date”). At
the Subsequent Closing, the Company shall deliver to the Investor one or more
certificates representing the number of Subsequent Shares and Subsequent
Warrants, respectively, set forth in paragraph 2(b) of the Securities Purchase
Agreement, each such certificate to be registered in the name of the Investor
or, if so indicated on the Certificate Questionnaire, substantially in the form
attached hereto as Exhibit B, in the name of a nominee designated by the
Investor. In exchange for the delivery of the certificates representing such
Subsequent Shares and Subsequent Warrants, the Investor shall deliver the
Subsequent Purchase Price to the Company by wire transfer of immediately
available funds pursuant to the Company’s written instructions.

5.1 The Company’s obligation to issue and sell the Subsequent Shares and
Subsequent Warrants to the Investor shall be subject to the following
conditions, any one or more of which may be waived by the Company:

(a) prior receipt by the Company of an executed copy of this Agreement;

(b) the accuracy in all material respects when made and on the Subsequent
Closing Date of the representations and warranties made by the Investor in this
Agreement and the fulfillment of the obligations of the Investor to be fulfilled
by it under this Agreement on or prior to the Subsequent Closing in all material
respects;

(c) the execution and delivery by the Investor of the Registration Rights
Agreement;

(d) prior receipt by the Company of the Subsequent Purchase Price;

(e) the execution and delivery by the Investor of a cross receipt, substantially
in the form attached hereto as Exhibit I (the “Subsequent Cross Receipt”),
evidencing receipt of the Subsequent Shares and Subsequent Warrants;

(f) the absence of any order, writ, injunction, judgment or decree that
questions the validity of the Agreements or the right of the Company or the
Investor to enter into the Agreements or to consummate the transactions
contemplated hereby and thereby; and

(g) the waiting period applicable to the Subsequent Closing under the HSR Act,
if any, shall have expired or been earlier terminated.

5.2 The Investor’s obligation to purchase the Subsequent Shares and Subsequent
Warrants shall be subject to the following conditions, any one or more of which
may be waived by the Investor:

(a) the delivery to the Investor of a legal opinion, dated the Subsequent
Closing Date, from counsel to the Company, substantially in the form attached
hereto as Exhibit G;

 

7



--------------------------------------------------------------------------------

(b) the accuracy in all material respects of the representations and warranties
made by the Company in this Agreement on the date hereof and, if different, on
the Subsequent Closing Date;

(c) the execution and delivery by the Company of the Registration Rights
Agreement,

(d) the fulfillment of the obligations of the Company to be fulfilled by it
under this Agreement on or prior to the Subsequent Closing Date;

(e) the execution and delivery by the Company of the Subsequent Cross Receipt
evidencing receipt of the Subsequent Purchase Price;

(f) the absence of any order, writ, injunction, judgment or decree that
questions the validity of the Agreements or the right of the Company or the
Investor to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby;

(g) the completion of the Second Humble Transaction, to occur simultaneously
with the Subsequent Closing;

(h) the delivery to the Investor by the Secretary or Assistant Secretary of the
Company of a certificate stating that the conditions specified in this paragraph
have been fulfilled; and

(i) the waiting period applicable to the Subsequent Closing under the HSR Act,
if any, shall have expired or been earlier terminated.

5.3 In the event that the Subsequent Closing does not occur on or before the
Subsequent Outside Date as a result of the Company’s failure to satisfy any of
the conditions set forth above (and such condition has not been waived by the
Investor), the Company shall return any and all funds paid hereunder to the
Investor no later than one (1) Business Day following the Subsequent Outside
Date and the Investor shall have no further obligations hereunder.

6. Representations, Warranties and Covenants of the Company. Except as otherwise
described in (a) the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005 (and any amendments thereto filed at least two (2) Business
Days prior to the date hereof with the SEC, the Company’s Proxy Statement for
its 2006 Annual Meeting of Shareholders (and any amendments thereto filed at
least two Business Days prior to the date hereof) or any of the Company’s
Current Reports on Form 8-K filed since March 31, 2006 and at least two
(2) Business Days prior to the date hereof (collectively, the “SEC Reports”) or
(b) the disclosure schedules, if any, of the Company delivered concurrently
herewith (the “Disclosure Schedules”), the Company hereby represents and
warrants to, and covenants with, the Investor as of the date hereof and the
Closing Date, as follows:

6.1 Organization. The Company is duly incorporated and validly existing in good
standing under the laws of the State of Delaware. The Company has full power and
authority to own, operate and occupy its properties and to conduct its business
as presently conducted and is registered or qualified to do business and in good
standing in each jurisdiction in which it owns or leases property or transacts
business and where the failure to be so qualified would have a material adverse
effect upon the Company and its subsidiaries as a whole or the business,
financial condition, prospects, properties, operations or assets of the Company
and its subsidiaries as a whole or the Company’s ability to perform its
obligations under the Agreements in all material respects (“Material Adverse
Effect”), and no

 

8



--------------------------------------------------------------------------------

proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification. The Company has no “subsidiaries” (as defined in Rule 405 under
the Securities Act of 1933, as amended (the “Securities Act”)), other than
eDiets, Inc., eDiets, B.V.I, Inc. and eDiets, Europe Limited.

6.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under the Agreements. The execution
and delivery of the Agreements, and the consummation by the Company of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action and no further action on the part of the Company or the Board
or shareholders is required. The Agreements have been validly executed and
delivered by the Company and constitute legal, valid and binding agreements of
the Company enforceable against the Company in accordance with their terms,
except to the extent (i) rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
(ii) such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and (iii) such enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

6.3 Non-Contravention. The execution and delivery of the Agreements, the
issuance and sale of the Shares and Warrants to be sold by the Company under the
Agreements, the fulfillment of the terms of the Agreements and the consummation
of the other transactions contemplated thereby will not (A) result in a conflict
with, give rise to any payment or constitute a violation of, or default (with
the passage of time or otherwise) under, (i) any bond, debenture, note or other
evidence of indebtedness, or any material lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company or any subsidiary (each, a “Subsidiary” and collectively, the
“Subsidiaries”) is a party or by which the Company or the Subsidiaries or their
respective properties are bound, (ii) the Articles of Incorporation, by-laws or
other organizational documents of the Company, as amended, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority binding upon the Company or any
Subsidiary or their respective properties or (B) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or the
Subsidiaries or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which it is bound or to which any of the property or
assets of the Company is subject; except in the case of each of A(i), A(iii) and
B, such as would not reasonably be expected to result in a Material Adverse
Effect. No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of the
Agreements by the Company and the valid issuance or sale of the Shares and
Warrants by the Company pursuant to the Agreements, other than such as have been
made or obtained, and except for any filings required to be made under federal
or state securities laws and exchange listing rules and requirements and as
described in Section 4 hereof.

6.4 Capitalization. The outstanding capital stock of the Company as of March 14,
2006 is as described in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2005. The Company has not issued any capital stock since
March 14, 2006 other than pursuant to the grant of equity compensation in the
form of restricted shares under the Company’s Equity Compensation Plan and the
exercise of outstanding warrants or stock options, in each case as disclosed in
the SEC Reports. The Shares to be sold pursuant to the Agreements have been duly
authorized, and when issued and paid for in accordance with the terms of the
Agreements, will be duly and validly issued, fully paid

 

9



--------------------------------------------------------------------------------

and nonassessable, subject to no lien, claim or encumbrance (except for any such
lien, claim or encumbrance created, directly or indirectly, by the Investor).
The outstanding shares of capital stock of the Company have been duly and
validly issued and are fully paid and nonassessable, have been issued in
compliance with the registration requirements of federal and state securities
laws, and were not issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. The Company owns all of the
outstanding capital stock of each Subsidiary, free and clear of all liens,
claims and encumbrances. There are no outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company or any Subsidiary, or any contract,
commitment, agreement, understanding or arrangement of any kind to which the
Company or any Subsidiary is a party and providing for the issuance or sale of
any capital stock of the Company or of any Subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options. Without
limiting the foregoing, no preemptive right, co-sale right, registration right,
right of first refusal or other similar right exists with respect to the
issuance and sale of the Shares, except as provided in the Agreements. There are
no shareholders agreements, voting agreements or other similar agreements with
respect to the Common Stock to which the Company is a party.

6.5 Legal Proceedings. There is no material legal or governmental proceeding
pending, or to the knowledge of the Company, threatened, to which the Company or
any Subsidiary is a party or of which the business or property of the Company or
any Subsidiary is subject that is required to be disclosed and that is not so
disclosed in the SEC Reports. Neither the Company nor any Subsidiary is subject
to any injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other government body.

6.6 No Violations. Neither the Company nor any Subsidiary is in violation of its
Certificate of Incorporation, bylaws or other organizational documents, as
amended, or in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company, which violation, individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect, and neither the Company nor
any Subsidiary is in default (and there exists no condition which, with the
passage of time or otherwise, would constitute a default) in the performance of
any bond, debenture, note or any other evidence of indebtedness or any
indenture, mortgage, deed of trust or any other material agreement or instrument
to which the Company or any Subsidiary is a party or by which the Company or
such Subsidiary or their respective properties are bound, which default is
reasonably likely to have a Material Adverse Effect.

6.7 Governmental Permits, Etc. Each of the Company and the Subsidiaries has all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department
or body that are currently necessary for the operation of the business of the
Company and the Subsidiaries as currently conducted, except where the failure to
currently possess such franchises, licenses, certificates and other
authorizations is not reasonably likely to have a Material Adverse Effect.

6.8 Intellectual Property.

(a) Except for matters which are not reasonably likely to have a Material
Adverse Effect, (i) each of the Company and the Subsidiaries has ownership of,
or a license or other legal right to use, all patents, copyrights, trade
secrets, trademarks, Internet domain names, customer lists, designs,
manufacturing or other processes, computer software, systems, data compilation,
research results or other proprietary rights used in the business of the Company
(collectively, “Intellectual Property”) and (ii) all of the Intellectual
Property owned by the Company or by the Subsidiaries consisting of patents,
registered trademarks and registered copyrights have been duly registered in,
filed in or issued by the United States

 

10



--------------------------------------------------------------------------------

Patent and Trademark Office, the United States Register of Copyrights or the
corresponding offices of other jurisdictions and have been maintained and
renewed in accordance with all applicable provisions of law and administrative
regulations in the United States and/or such other jurisdictions.

(b) Except for matters which are not reasonably likely to have a Material
Adverse Effect, all material licenses or other material agreements under which
(i) the Company or any Subsidiary employs rights in Intellectual Property, or
(ii) the Company or any Subsidiary has granted rights to others in Intellectual
Property owned or licensed by the Company or any Subsidiary are in full force
and effect, there is no default by the Company with respect thereto, and the
consummation of the transactions contemplated by the Agreements will not result
in any default, change or acceleration of any obligations under any such
licenses or agreements.

(c) The Company believes that it has taken all steps reasonably required in
accordance with sound business practice and business judgment to establish and
preserve the ownership of all material Intellectual Property owned by the
Company or any Subsidiary.

(d) Except for matters which are not reasonably likely to have a Material
Adverse Effect, to the knowledge of the Company, (i) the present business,
activities and products of the Company or any Subsidiary do not infringe any
intellectual property of any other person; (ii) neither the Company nor any
Subsidiary has misappropriated or is making unauthorized use of any confidential
information or trade secrets of any person; and (iii) the activities of any of
the employees of the Company or any Subsidiary, acting on behalf of the Company
or such Subsidiary, do not violate any agreements or arrangements related to
confidential information or trade secrets of third parties.

(e) No proceedings are pending, or to the knowledge of the Company, threatened,
which challenge the rights of the Company or any Subsidiary to the use of
Intellectual Property, except for matters which are not reasonably likely to
have a Material Adverse Effect.

(f) Except for matters which are not reasonably likely to have a Material
Adverse Effect, to the knowledge of the Company, no third parties are infringing
upon or misappropriating any Intellectual Property owned by the Company or any
Subsidiary.

(g) To the knowledge of the Company, all software, databases, systems, networks
and Internet sites used by the Company or any subsidiary are free from any
material defect, bug, Trojan Horse, malware, spyware or viruses or other
programming design or corruptant. The Company and all of its subsidiaries have
taken all reasonably necessary actions to protect the confidentiality, integrity
and security of their software, databases, systems, networks and Internet sites,
and all information stored or contained therein or transmitted thereby from any
unauthorized use, access, interruption or modification by third parties. The
Company and its subsidiaries fully comply in all material respects with all
relevant laws and regulations and with their own respective policies with
respect to the privacy of all users and customers and any of their personally
identifiable information, and no claims have been asserted or threatened in
writing against the Company or any of its subsidiaries alleging a violation of
any of the foregoing.

6.9 Financial Statements. The financial statements of the Company and the
related notes contained in the SEC Reports present fairly and accurately in all
material respects the financial position of the Company as of the dates therein
indicated, and the results of its operations, cash flows and the changes in
shareholders’ equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such financial statements (including the related notes) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis at the times and throughout the periods therein specified,
except

 

11



--------------------------------------------------------------------------------

that unaudited financial statements may not contain all footnotes required by
generally accepted accounting principles.

6.10 No Material Adverse Change. Except as disclosed in the SEC Reports, in any
press releases issued by the Company at least two (2) Business Days prior to the
date of this Agreement, or disclosed directly to the Investor by the Company at
least two (2) Business Days prior to the date of this Agreement, since March 31,
2006, there has not been (i) an event, circumstance or change that has had or is
reasonably likely to have a Material Adverse Effect, (ii) any obligation
incurred by the Company or any Subsidiary, direct or contingent, that is
material to the Company, (iii) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company, or (iv) any loss or
damage (whether or not insured) to the physical property of the Company or any
Subsidiary which has had a Material Adverse Effect.

6.11 Nasdaq Compliance. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is listed on the Nasdaq Capital Market (the “Nasdaq Stock Market”),
and the Company has taken no action intended to, or which to its knowledge could
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from the Nasdaq Stock Market. The
issuance of the Shares does not require shareholder approval, including, without
limitation, pursuant to Nasdaq Marketplace Rule 4350(i).

6.12 Reporting Status. The Company has timely made all filings required under
the Exchange Act during the twelve (12) months preceding the date of this
Agreement, and all of those documents complied in all material respects with the
SEC’s requirements as of their respective filing dates, and the information
contained therein as of the respective dates thereof did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading. The Company is
currently eligible to register the resale of Common Stock by the Investors
pursuant to a registration statement on Form S-3 under the Securities Act (the
“Registration Statement”).

6.13 No Manipulation; Disclosure of Information. The Company has not taken and
will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities.

6.14 Accountants. Ernst & Young, LLP, who expressed their opinion with respect
to the consolidated financial statements contained in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2005 into the Registration
Statement, have advised the Company that they are, and to the knowledge of the
Company they are, an independent registered public accounting firm as required
by the Securities Act and the rules and regulations promulgated thereunder.

6.15 Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, (i) the contracts listed as exhibits to or
described in the SEC Reports that are material to the Company and (ii) the
Product Services and Supply Agreement dated as of May 12, 2006 between the
Company and PurFoods LLC, and all amendments thereto, are in full force and
effect on the date hereof, and neither the Company nor, to the Company’s
knowledge, any other party to such contracts is in breach of or default under
any of such contracts.

6.16 Taxes. Except for matters which are not reasonably likely have a Material
Adverse Effect, each of the Company and the Subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the

 

12



--------------------------------------------------------------------------------

Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any Subsidiary.

6.17 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares hereunder will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.

6.18 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and will not be deemed an “investment company” as a result of the
transactions contemplated by this Agreement.

6.19 Insurance. Each of the Company and the Subsidiaries maintains insurance of
the types and in the amounts that the Company reasonably believes is adequate
for its businesses, including, but not limited to, insurance covering real and
personal property owned or leased by the Company or any Subsidiary against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against by similarly situated companies, all of which insurance is in
full force and effect.

6.20 Offering Prohibitions. Neither the Company nor any person acting on its
behalf or at its direction has in the past or will in the future take any action
to sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer or sale of the Securities as contemplated by this
Agreement within the provisions of Section 5 of the Securities Act. Assuming the
accuracy of the representations and warranties of Investor contained in this
Agreement, the offer, sale and issuance of the Securities will be exempt from
the registration requirements of the Securities Act and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

6.21 Listing. The Company shall comply with all requirements of the NASD with
respect to the issuance of the Shares and Warrant Shares and the listing thereof
on the Nasdaq Stock Market.

6.22 Related Party Transactions. Except for (i) the transactions described and
contemplated by the securities purchase agreement dated the date hereof between
David R. Humble and the Investor and the related agreements provided for
therein, (ii) the transactions described and contemplated by the Agreements; and
(iii) as disclosed in the SEC Reports, to the knowledge of the Company, no
transaction has occurred between or among the Company or any of its affiliates,
officers or directors or any affiliate or affiliates of any such officer or
director that is required to be disclosed pursuant to Section 13, 14 or 15(d) of
the Exchange Act.

6.23 Books and Records. The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the operations of, the Company. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

13



--------------------------------------------------------------------------------

6.24 Proxy Statement. The proxy statement or consent solicitation statement to
be sent to the stockholders of the Company in connection with obtaining
Shareholder Approval (such statement, as amended or supplemented, being referred
to herein as the “Statement”), shall not, at the date the Statement (or any
amendment or supplement thereto) is first mailed to stockholders of the Company,
at the time of the meeting or vote to obtain the Shareholder Approval or at the
Subsequent Closing, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not false or misleading or necessary to correct any statement in any
earlier communication with respect to the solicitation of proxies which shall
have become false or misleading.

6.25 Employee Matters. With respect to the Benefit Plans, to the knowledge of
the Company, no event has occurred and no condition or set of circumstances
exist, in connection with which the Company could be subject to any material
liability that would have a material adverse effect on it or its business under
ERISA, the United States Internal Revenue Code of 1986, as amended, or any other
applicable law. The term “Benefit Plan” means each “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), including, without limitation, multiemployer
plans within the meaning of Section 3(37) of ERISA), and all stock purchase,
stock option, severance, employment, change-in-control, fringe benefit,
collective bargaining, bonus, incentive, deferred compensation, employee loan
and all other employee benefit plans, agreements, programs, policies or other
arrangements, whether or not subject to ERISA, under which (i) any current or
former employee, director or consultant of the Company or its subsidiaries has
any present or future right to benefits and which are contributed to, sponsored
by or maintained by the Company or any of its respective subsidiaries or
(ii) the Company or any of its respective subsidiaries has had or has any
present or future liability. The transactions contemplated by this Agreement
will not result in any severance, change of control or termination pay or
termination benefits or otherwise require the Company to make any cash payments
to any of its directors, officers, employees or other affiliates.

6.26 Board Approval. The Board has (i) determined that the transactions
contemplated by this Agreement and the Humble Transactions, are fair to, and in
the best interests of, the holders of Common Stock of the Company,
(ii) approved, adopted and declared advisable this Agreement, the Humble
Transactions, and the transactions contemplated hereby involving Investor (such
approval and adoption having been made in accordance with the Delaware General
Corporation Law (the “DGCL”), including, without limitation, Section 203
thereof), (iii) approved Investor and its affiliates becoming a holder of 15% or
more of the Company’s outstanding voting stock for purposes of Section 203 of
the DGCL and (iv) resolved to recommend that the holders of Shares approve and
adopt this Agreement and the Humble Transactions.

6.27 Rights Plan. The Company is not party to any contract or agreement with
respect to, and does not maintain any, stockholders rights plan, poison pill or
similar agreement, plan or arrangement with respect to its Common Stock or any
other capital stock of the Company.

6.28 Board Designee. In the event that as of the Initial Closing Date the Board
consists of only one designee of the Investor pursuant to Section 2.3(i) hereof,
the Company covenants and agrees to use its reasonable best efforts to obtain
Nasdaq approval of the designation by Investor of a second appointee to the
Board as promptly as practicable upon failure to obtain Shareholder Approval
pursuant to Section 3, and in any event by the Meeting Deadline Date. The
Company agrees to pay all reasonable fees and expenses, including attorneys’
fees, in connection with obtaining such approval.

 

14



--------------------------------------------------------------------------------

7. Representations, Warranties and Covenants of the Investor.

7.1 Investor Knowledge and Status. The Investor represents and warrants to, and
covenants with, the Company that:

(i) the Investor was at the time it was offered the Securities, is as of the
date hereof and of the Closings and will be on each date it exercises any
Warrants an “accredited investor” as defined in Regulation D under the
Securities Act, is knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to, investments in securities
presenting an investment decision similar to that involved in the purchase of
the Securities, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Securities and is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment;

(ii) the Investor understands that the Securities are “restricted securities”
and have not been registered under the Securities Act and is acquiring the
number of Securities set forth in paragraph 2 of the Securities Purchase
Agreement in the ordinary course of its business and for its own account for
investment only, has no present intention of distributing any of such Securities
and has no arrangement or understanding with any other persons regarding the
distribution of such Securities (this representation and warranty not limiting
the Investor’s right to sell Securities pursuant to a Registration Statement
filed under the Registration Rights Agreement or otherwise, or other than with
respect to any claim arising out of a breach of this representation and
warranty, the Investor’s right to indemnification under Section 3 of the
Registration Rights Agreement);

(iii) the Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose (each a “Disposition”) of (or solicit any offers
to buy, purchase or otherwise acquire or take a pledge of) any of the Securities
except in compliance with the Securities Act, applicable state securities laws
and the respective rules and regulations promulgated thereunder;

(iv) the Investor has answered all questions in paragraph 4 of the Securities
Purchase Agreement and the Investor Questionnaire attached hereto as Exhibit F
for use in preparation of the Registration Statement and for determining the
availability of state “Blue Sky” exemptions and the answers thereto are true and
correct as of the date hereof and will be true and correct as of the Closing
Date;

(v) the Investor will notify the Company promptly of any change in any of such
information until such time as the Investor has sold all of its Securities or
until the Company is no longer required to keep the Registration Statement
effective;

(vi) the Investor acknowledges that it has reviewed the materials presented to
the Investor in connection with the Offerings and has been afforded (A) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (B) access to information about the Company and the Subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (C) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment; and

(vii) the Investor has, in connection with its decision to purchase the number
of Securities set forth in paragraph 2 of the Securities Purchase Agreement,
relied upon the representations and warranties of the Company contained herein
and the information contained in the SEC Reports.

 

15



--------------------------------------------------------------------------------

The Investor understands that the issuance of the Securities to the Investor has
not been registered under the Securities Act, or registered or qualified under
any state securities law, in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the representations made by the
Investor in this Agreement. No person (including without limitation the
Placement Agent) is authorized by the Company to provide any representation that
is inconsistent with or in addition to those contained herein or in the SEC
Reports, and the Investor acknowledges that it has not received or relied on any
such representations.

7.2 Power and Authority. The Investor represents and warrants to the Company
that (i) the Investor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
power, authority and capacity to enter into the Agreements and to consummate the
transactions contemplated thereby and has taken all necessary action to
authorize the execution, delivery and performance of the Agreements, and
(ii) the Agreements constitute valid and binding obligations of the Investor
enforceable against the Investor in accordance with their terms, except to the
extent (1) rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, (2) such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and (3) such enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

7.3 Short Position Prior to the Date Hereof. From the earlier of (i) thirty
(30) days prior to the date hereof and (ii) the date the Investor learned of the
Offering, neither the Investor nor any affiliate has directly or indirectly
established or agreed to establish any hedge, “put equivalent position” (as
defined in Rule 16a-1 under the Exchange Act) or other position in the Common
Stock that is outstanding on the Closing Date and that is designed to or could
reasonably be expected to lead to or result in a Disposition by the Investor or
any other person or entity. For purposes hereof, a “hedge or other position”
includes, without limitation, effecting any short sale or having in effect any
short position (whether or not such sale or position is against the box and
regardless of when such position was entered into) or any purchase, sale or
grant of any right (including, without limitation, any put or call option) with
respect to the Common Stock or with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock. The Investor acknowledges
that this representation is made for the benefit of the Company.

7.4 Short Sales and Confidentiality After the Date Hereof. The Investor
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any short sales during the period after
the date the Investor learned of the Offering and ending at the time that the
transactions contemplated by this Agreement has been publicly disclosed
following the Company’s announcement described in Section 9.2. The Investor
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in 8.2, the
Investor will maintain, the confidentiality of all disclosures made to it in
connection with the Offering (including the existence and terms of the
Offering). The Investor understands and acknowledges that the SEC currently
takes the position that coverage of short sales of shares of the Common Stock
“against the box” prior to the effective date of the Registration Statement with
the Securities is a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, the
Investor does not make any representation, warranty or covenant hereby that it
will not engage in short sales in the securities of the Company after the time
that the transactions contemplated by this Agreement are first publicly
disclosed as described in Section 9.2.

 

16



--------------------------------------------------------------------------------

7.5 No Investment, Tax or Legal Advice. The Investor understands that nothing in
the SEC Reports, this Agreement, or any other materials presented to the
Investor in connection with the purchase and sale of the Securities constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Securities.

7.6 Confidential Information. The Investor covenants that from the date hereof
it will maintain in confidence all material non-public information regarding the
Company received by the Investor from the Company, including the receipt and
content of any Suspension Notice (as defined in the Registration Rights
Agreement)) until such information (a) becomes generally publicly available
other than through a violation of this provision by the Investor or its agents
or (b) is required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process) or as otherwise
required by law; provided, however, that before making any disclosure in
reliance on this Section 7.6, the Investor will give the Company at least
fifteen (15) days prior written notice (or such shorter period as required by
law) specifying the circumstances giving rise thereto and will furnish only that
portion of the non-public information which is legally required and will
exercise its commercially reasonable efforts to ensure that confidential
treatment will be accorded any non-public information so furnished. The parties
acknowledge and agree that as of the date hereof and as of the Closing Date, the
Company has disclosed to the Investor the material non-public information
described in Schedule 7.6 and that such information is subject to this
Section 7.6.

7.7 Acknowledgments Regarding Placement Agent. The Investor acknowledges that
the Placement Agent has acted solely as placement agent for the Company in
connection with the Offerings of the Securities by the Company, and that the
Placement Agent has made no representation or warranty whatsoever with respect
to the accuracy or completeness of information, data or other related disclosure
material that has been provided to the Investor. The Investor further
acknowledges that in making its decision to enter into this Agreement and
purchase the Securities, it has relied on its own examination of the Company and
the terms of, and consequences of holding, the Securities. The Investor further
acknowledges that the provisions of this Section 7.7 are for the benefit of, and
may be enforced by, the Placement Agent.

7.8 PATRIOT Act. The Investor represents and warrants to, and covenants with,
the Company that:

(i) it is in compliance with Executive Order 13224 and the regulations
administered by the U.S. Department of the Treasury (“Treasury”) Office of
Foreign Assets Control,

(ii) its parents, subsidiaries, affiliated companies, officers, directors and
partners, and to the Investor’s knowledge, its shareholders, owners, employees,
and agents, are not on the List of Specially Designated Nationals and Blocked
Persons maintained by Treasury and have not been designated by Treasury as a
financial institution of primary money laundering concern,

(iii) to the Investor’s knowledge after reasonable investigation, all of the
funds to be used to acquire the Securities are derived from legitimate sources
and are not the product of illegal activities, and

(iv) the Investor is in compliance with all other applicable U.S. anti-money
laundering laws and regulations and has implemented, if applicable, an
anti-money laundering compliance program in accordance with the requirements of
the Bank Secrecy Act, as amended by the USA PATRIOT Act, Pub. L. 107-56.

 

17



--------------------------------------------------------------------------------

7.9 Limitation on Ownership. Immediately after the Initial Closing Date, the
Investor, together with its Affiliates, if any, will not beneficially own twenty
percent (20%) or more of the shares of Common Stock outstanding immediately
prior to the Initial Closing Date.

8. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein shall survive the execution of this Agreement, the delivery
to the Investor of the Securities being purchased and the payment therefor, and
a party’s reliance on such representations and warranties shall not be affected
by any investigation made by such party or any information developed thereby.

9. Registration of Securities; Public Statements.

9.1 In connection with the purchase and sale of the Securities by the Investor
contemplated hereby, the Company has entered into a Registration Rights
Agreement with the Investor providing for the filing by the Company of a
Registration Statement on Form S-3 to enable the resale of the Shares and
Warrant Shares by the Investor and its transferees and assigns from time to
time.

9.2 The Company agrees to disclose on a Current Report on Form 8-K the existence
of the Offerings and the material terms, thereof, including pricing, within one
(1) Business Day after the respective Closing. The Company will not issue any
public statement, press release or any other public disclosure listing the
Investor as one of the purchasers of the Securities without the Investor’s prior
written consent, except as may be required by applicable law or rules of any
exchange on which the Company’s securities are listed. No Investor shall issue
any press release, or otherwise make any such public statement regarding the
Offerings without the prior written consent of the Company, except as may be
required by applicable law.

10. Participation Rights.

10.1 If at any time after the Initial Closing Date and prior to the five
(5) year anniversary of the Initial Closing Date (a) the Company issues or
sells, or agrees to issue or sell, shares of Common Stock or any securities of
the Company which entitle the holder thereof to acquire Common Stock at any time
(including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into, or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock), and (b) the Investor owns of record at least 10
percent (10%) of the total number of shares of Common Stock outstanding
(calculated as described in (iii) below), the Company shall deliver to the
Investor an offer to participate, which shall:

(i) identify the amount of shares to be issued or sold;

(ii) describe the price and other terms upon which they are to be issued or
sold;

(iii) offer to issue and sell to the Investor at the same price and upon the
same terms, including closing date, an amount of the shares to be issued or sold
in proportion to the Investor’s percentage ownership of the outstanding shares
of Common Stock as calculated based on the aggregate number of shares of Common
Stock then held by the Investor and the total number of shares of Common Stock
then outstanding, in each case not giving effect to the conversion or exercise
into Common Stock of outstanding convertible or exercisable securities).

 

18



--------------------------------------------------------------------------------

10.2 The rights of the Investor under this Section 10 shall not apply to shares
of Common Stock:

(i) issued or issuable in connection with any stock dividend, stock split,
split-up or other distribution on shares of Common Stock;

(ii) issued or issuable in connection with a merger or acquisition of another
company or business, which transaction is reviewed by, but not subject to the
approval of, a committee of the Board comprised of three directors one of whom
is the Investor’s designee to the Board and the other two members shall be
chosen by a majority vote of the Board, provided that the transaction is
approved by a majority vote of the members of the Board and by the shareholders
of the Company if more than twenty percent (20%) of the Company’s voting equity
securities would be issued or issuable under the terms of the transaction;

(iii) or options or other rights with respect thereto, subject in either case to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization affecting such shares, issued or
issuable to employees or directors of, or consultants to, the Company pursuant
to a plan or arrangement approved by the Board; and

(iv) issued or issuable in the Offerings.

11. Humble Transactions. The Company agrees to use its best efforts to remove or
cause to be removed any restrictive legends from the certificates representing
the shares of Common Stock purchased by Investor in connection with the Humble
Transactions as promptly as practicable following such time as such legends may
be removed pursuant to applicable law.

12. Investor Protective Rights.

12.1 Subject to Section 12.2, the Company will not, without the approval of a
majority of directors of the Board, which majority must include at least one
director designated by the Investor:

(i) authorize, create, designate, establish or issue any other class or series
of capital stock ranking senior to the Common Stock as to dividends or upon
liquidation, or reclassify any shares of Common Stock into shares having any
preference or priority as to dividends or upon liquidation superior to any such
preference or priority of Common Stock;

(ii) adopt a plan for the liquidation, dissolution or winding up or the affairs
of the Company or any recapitalization plan;

(iii) amend, alter or repeal, whether by merger, consolidation or otherwise, the
Certificate of Incorporation of the Company;

(iv) alter or change the rights, preferences or privileges of the Common Stock
or the Warrants; or

(v) directly or indirectly, declare or pay any dividend (other than dividends
payable in shares of Common Stock) or directly or indirectly purchase, redeem,
repurchase or otherwise acquire any share of Common Stock (except for shares of
Common Stock repurchased from current or former employees, consultants, or
directors upon termination of service in accordance with plans approved by the
Board) whether in cash, securities or property or in obligations of the Company.

12.2 The rights under this Section 12 shall become exercisable by the Investor
only upon completion of the Initial Closing and shall expire at such time as the
Board no longer includes any

 

19



--------------------------------------------------------------------------------

director designated by the Investor; and provided further, that the rights may
only be exercised by the Investor if, at the time of exercise, the Investor owns
of record at least five percent (5%) of the total number of shares of Common
Stock outstanding as calculated based on the aggregate number of shares of
Common Stock then held by the Investor and the total number of shares of Common
Stock then outstanding, in each case not giving effect to the conversion or
exercise into Common Stock of outstanding convertible or exercisable securities.

13. Conduct of Business Pending the Subsequent Closing. The Company covenants
and agrees that, between the date of this Agreement and the Subsequent Closing,
except for the Company’s contemplated merger with Nutrio.com, Inc. and as
expressly contemplated by any other provision of this Agreement, unless Investor
shall otherwise consent in writing: (i) the businesses of the Company and its
subsidiaries shall be conducted only in, and the Company and its subsidiaries
shall not take any action except in, the ordinary course of business and in a
manner consistent with past practice; and (ii) the Company shall use reasonable
commercial efforts to preserve substantially intact the business organization of
the Company and its subsidiaries, to maintain in effect all permits and licenses
that are required for the Company or such subsidiary to carry on its business,
to keep available the services of the current officers, employees, independent
contractors and consultants of the Company and its subsidiaries and to preserve
the current relationships of the Company and its subsidiaries with customers,
suppliers and other persons with which the Company or any subsidiary has
significant business relations.

14. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given:

(i) if delivered by first-class registered or certified mail domestic, upon the
Business Day received,

(ii) if delivered by nationally recognized overnight carrier, one (1) Business
Day after timely delivery to such carrier,

(iii) if delivered by International Federal Express (or comparable service), two
(2) Business Days after timely delivery to such carrier, or

(iv) if delivered by facsimile, upon electric confirmation of receipt and shall
be addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

(a) if to the Company, to:

eDiets.com, Inc.

3801 W. Hillsboro Blvd.

Deerfield Beach, FL 33442

Attention: General Counsel

Telephone: (954) 360-9022

with a copy to:

Leslie J. Croland, P.A.

Edwards Angell Palmer & Dodge LLP

350 East Las Olas Boulevard, Suite 1150

Fort Lauderdale, FL 33301

Telephone: (954) 667-6129

 

20



--------------------------------------------------------------------------------

(b) if to the Investor, at its address on the signature page to the Securities
Purchase Agreement.

15. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

16. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

17. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

18. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.

19. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. No party
may assign this Agreement or any rights or obligations hereunder without the
prior written consent of the other; provided, however, that Investor may assign
all or any of its rights and obligations hereunder to any affiliate of Investor
that is controlled, directly or indirectly, by Prides Capital Partners, LLC, and
that such affiliate agrees in writing to be bound to the terms and conditions
contained herein that apply to the Investor.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. In the event that any signature is delivered by fax
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such fax signature page were an original thereof.

* * * *

 

21